Citation Nr: 0216842	
Decision Date: 11/21/02    Archive Date: 12/04/02

DOCKET NO.  02-05 191	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to an increased rating for chronic lumbosacral 
strain, currently evaluated as 20 percent disabling.


ATTORNEY FOR THE BOARD

Kristi Barlow, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1943 to 
January 1946.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a February 2002 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Muskogee, Oklahoma, which denied the benefits sought on 
appeal.

FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran has mild to moderate impairment due to 
limitation of lumbar spine motion, including lateral 
flexion, and pain associated with degenerative joint disease 
of the lumbar spine.


CONCLUSION OF LAW

The criteria for a disability evaluation higher than 20 
percent for chronic lumbosacral strain have not been met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.1-41.6, 4.40, 
4.45, 4.59, 4.71, 4.71a, Diagnostic Code 5295 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset of this decision, the Board notes that it has 
given consideration to the provisions of the Veterans Claims 
Assistance Act of 2000 (the VCAA), Pub. L. No. 106-475, 114 
Stat. 2096 (2000) [codified as amended at 38 U.S.C.A. § 5100 
to 5107 (West Supp. 2001)].  The VCAA includes an enhanced 
duty on the part of VA to notify a claimant of the 
information and evidence necessary to substantiate a claim 
for VA benefits.  It also redefines the obligations of VA 
with respect to its duty to assist a claimant in the 
development of a claim.  Regulations implementing the VCAA 
have been enacted.  See 66 Fed. Reg. 45,620 (August 29, 
2001) [codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a)].  Also see Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).

The Board has carefully considered the provisions of the 
VCAA and the implementing regulations in light of the record 
on appeal and for the reasons expressed immediately below 
finds that the development of this claim has proceeded in 
accordance with the provisions of the law and regulations. 

VA has a duty under the VCAA to notify the veteran and his 
or her representative of any information and evidence needed 
to substantiate and complete a claim as well as to inform 
the veteran as to whose responsibility it is to obtain the 
needed information.  The veteran was informed of the 
requirements of the VCAA specifically and in detail in a 
letter dated in January 2002 and in a statement of the case 
dated in April 2002.  The Board finds that the information 
provided to the veteran specifically satisfied the 
requirements of 38 U.S.C.A. Section 5103 in that the veteran 
was clearly notified of the evidence necessary to 
substantiate his claim and the responsibilities of the 
parties in obtaining any needed evidence.  Under these 
circumstances, the Board finds that the notification 
requirement of the VCAA has been satisfied.  

The VCAA also provides that VA shall make reasonable efforts 
to assist a claimant in obtaining evidence necessary to 
substantiate his or her claim unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on 
the claim.  After reviewing the record, the Board finds that 
VA has complied with the VCAA's duty to assist by aiding the 
veteran in obtaining medical evidence and affording him a 
physical examination.  It appears that all known and 
available medical records relevant to the issue on appeal 
have been obtained and are associated with the veteran's 
claims file, and the veteran does not appear to contend 
otherwise.  Furthermore, the Board notes that the veteran 
has been accorded ample opportunity to present evidence and 
argument in support of his claim.  He was afforded the 
opportunity to testify before an RO hearing officer and/or a 
member of the Board, but declined to do so.  The veteran was 
also requested in January 2002 to identify any additional 
evidence to support his claim and he responded that there 
was no further evidence to be obtained and/or submitted.  
Thus, the Board finds that VA has done everything reasonably 
possible to notify and to assist the veteran and that no 
further action is necessary to meet the requirements of the 
VCAA and the applicable regulatory changes published to 
implement that statute.  

Disability evaluations are determined by the application of 
the schedule of ratings which is based on average impairment 
of earning capacity.  See 38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  Where 
entitlement to compensation has been established and an 
increase in the disability rating is at issue, the present 
level of disability is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  Consideration must also 
be given to a longitudinal picture of the veteran's 
disability to determine if the assignment of separate 
ratings for separate periods of time, a practice known as 
"staged" ratings, is warranted.  See Fenderson v. West, 12 
Vet. App. 119 (1999).

The veteran's lumbosacral strain has been evaluated using 
the criteria of 38 C.F.R. Section 4.71a, Diagnostic Code 
5295, which allows for the assignment of a 40 percent 
disability rating when there is evidence of severe 
lumbosacral strain with listing of the whole spine to the 
opposite side, positive Goldthwaite's sign, marked 
limitation of forward bending in the standing position, loss 
of lateral motion with osteoarthritic changes, narrowing or 
irregularity of the joint space, or some of the above 
symptoms with abnormal mobility on forced motion.  A 20 
percent evaluation is assigned when there is evidence of 
lumbosacral strain with muscle spasm on extreme forward 
bending or with loss of lateral spine motion.  Lumbar spine 
disabilities may also be evaluated based on limitation of 
motion under Diagnostic Code 5292, based on disc disease 
under Diagnostic Code 5293, and based upon sacro-iliac 
injury and weakness under Diagnostic Code 5294.

The Board also notes that Diagnostic Code 5003 sets out the 
criteria for evaluating degenerative arthritis which is 
established by x-ray findings.  This diagnostic code allows 
for two methods of assigning disability evaluations.  
Specifically, the disability may be rated on the basis of 
limitation of motion when it is objectively shown using the 
diagnostic codes associated with the specific joint or 
joints involved, or, in the absence of limitation of motion, 
a 10 percent evaluation will be assigned when there is 
evidence of involvement of two or more major joints or two 
or more minor joint groups, and a 20 percent evaluation will 
be assigned when there is evidence of involvement of two or 
more major joints or two or more minor joint groups with 
occasional incapacitating exacerbations.

38 C.F.R. Sections 4.40 and 4.45 require the Board to 
consider a veteran's pain, swelling, weakness, and excess 
fatigability when determining the appropriate evaluation for 
a disability using the limitation of motion diagnostic 
codes.  See Johnson v. Brown, 9 Vet. App. 7, 10 (1996).  The 
United States Court of Appeals for Veterans Claims (Court) 
interpreted these regulations in DeLuca v. Brown, 8 Vet. 
App. 202 (1995), and held that all complaints of pain, 
fatigability, etc., shall be considered when put forth by a 
veteran.  Additionally, 38 C.F.R. Section 4.59 requires 
consideration of painful motion with any form of arthritis.

Treatment records dated from August 1998 through December 
2001 show that the veteran was mainly seen for routine 
check-ups during that time period.  On two occasions he 
complained of severe low back pain, in September 2001 
relating that his pain had reached the level of seven on a 
scale of one to ten with ten being the worst possible pain.  
Treatment records do not contain any findings of abnormal 
mobility, listing of the spine, or limitation of motion in 
the lumbar spine.

Upon VA examination in February 2002, the veteran complained 
of constant and excruciating pain, weakness, fatigue and 
stiffness in his lower back as well as a lack of endurance.  
He related not being able to function during flare-ups, but 
stated that he did not require any treatment for his back 
symptoms and took over the counter medication as needed for 
pain.  The veteran also reported being able to perform all 
activities of daily living, including dressing, driving, and 
shopping.  Upon examination, he was found to have a normal 
gait with no evidence of abnormal mobility, painful motion, 
muscle spasm, or tenderness in the low back.  He had flexion 
from 0 to 95 degrees with pain at 80 degrees, extension from 
0 to 50 degrees with pain at 10 degrees, lateral flexion 
from 0 to 40 degrees in both directions with pain at 20 
degrees on the right and at 25 degrees on the left, and 
rotation in both directions from 0 to 35 degrees with pain 
at 35 degrees.  Neurologic examination was within normal 
limits and x-rays showed degenerative joint disease of the 
lumbar spine.  Following the examination and review of the 
veteran's claims folder, the examiner opined that the 
veteran had mild to moderate dysfunction as a result of low 
back strain and degenerative joint disease of the lumbar 
spine and noted that the veteran's range of motion was 
limited by pain and fatigue.  A diagnosis of lumbosacral 
strain with degenerative joint disease of the lumbar spine 
was rendered.

Given the evidence as outlined above and considering the 
veteran's reports of severe pain in his lower back, the 
Board finds that the appropriate evaluation for assignment 
under Diagnostic Code 5295 is 20 percent.  The higher 
evaluation of 40 percent is not available for assignment as 
there is no evidence of listing of the spine, marked 
limitation of forward bending, narrowing of the joint 
spaces, or abnormal mobility.  The clinical evidence clearly 
shows that the veteran's lateral motion is limited by pain 
and that he has a diagnosis of lumbosacral strain.  As such, 
even though there is no evidence of muscle spasm upon 
forward bending, the Board finds that the criteria for a 20 
percent evaluation under Diagnostic Code 5295 are met.

In an effort to determine the most favorable disability 
evaluation available for assignment, the Board considered 
all diagnostic codes with criteria for evaluating lumbar 
spine disabilities.  Diagnostic Code 5003 was also 
considered due to the diagnosis of degenerative joint 
disease.  Because there is no evidence of disc disease or 
sacro-iliac injury, Diagnostic Code 5292 appears to be the 
only alternative for evaluating the veteran's lumbar spine 
disability.

Diagnostic Code 5292 allows for the assignment of a 40 
percent disability evaluation when there is evidence of 
severe limitation of lumbar spine motion, a 20 percent 
evaluation when there is moderate limitation of lumbar spine 
motion, and a 10 percent evaluation is assigned when there 
is evidence of slight limitation of lumbar spine motion.  As 
set forth above, evaluations under Diagnostic Code 5003 may 
be assigned based on limitation of motion using the various 
limitation of motion diagnostic codes so an evaluation under 
Diagnostic Code 5003 ultimately depends upon the use of 
Diagnostic Code 5292.

The evidence of record clearly shows that the veteran's 
lumbar spine motion is limited by pain and fatigue.  His 
dysfunction was deemed to be mild to moderate by a VA 
examiner and the veteran himself has reported being able to 
perform his routine activities of daily living except during 
a flare-up of symptoms.  Therefore, when considering the 
clinical evidence in conjunction with the veteran's 
complaints of pain and fatigue, the Board finds that he has 
moderate limitation of motion in the lumbar spine warranting 
a 20 percent disability evaluation.  A finding of severe 
limitation would not be appropriate in this case as the 
veteran is not required to participate in treatment for his 
lumbar spine disability, he is able to perform his daily 
activities on a regular basis, and the range of motion 
studies performed in February 2002 only reflect mild to 
moderate limitation.  Accordingly, the Board finds that the 
criteria for a schedular evaluation higher than 20 percent 
have not been met.

The VA schedule of ratings will apply unless there are 
exceptional or unusual factors which would render 
application of the schedule impractical.  See Fisher v. 
Principi, 4 Vet. App. 57, 60 (1993).  38 C.F.R. Section 
3.321(b)(1) provides that, in exceptional circumstances, 
where the schedular evaluations are found to be inadequate, 
the veteran may be awarded a rating higher than that 
encompassed by the schedular criteria.  According to the 
regulation, an extraschedular disability rating is warranted 
upon a finding that "the case presents such an exceptional 
or unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization that would render impractical the 
application of the regular schedular standards."

Although the veteran is unemployed, the record shows that he 
is retired and makes no allegation of being unable to 
perform work because of his service-connected back 
disability.  Additionally, the veteran has not required 
frequent periods of hospitalization for his spine disability 
and his treatment records are void of any finding of 
exceptional limitation due to the spine disability beyond 
that contemplated by the schedule of ratings.  The Board 
does not doubt that limitation caused by low back pain and 
fatigue would have an adverse impact on employability; 
however, loss of industrial capacity is the principal factor 
in assigning schedular disability ratings.  See 38 C.F.R. §§ 
3.321(a) and 4.1.  38 C.F.R. Section 4.1 specifically 
states: "[g]enerally, the degrees of disability specified 
are considered adequate to compensate for considerable loss 
of working time from exacerbations or illnesses 
proportionate to the severity of the several grades of 
disability."  See also Moyer v. Derwinski, 2 Vet. App. 289, 
293 (1992) and Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1993) [noting that the disability rating itself is 
recognition that industrial capabilities are impaired].  
Consequently, the Board finds that the 20 percent evaluation 
currently assigned adequately reflects the clinically 
established impairment experienced by the veteran and his 
request for an increased evaluation is denied.


ORDER

A disability evaluation higher than 20 percent for chronic 
lumbosacral strain is denied.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

